Citation Nr: 0938839	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to left knee disability. 

4.  Entitlement to service connection for a bilateral hip 
disorder. 

5.  Entitlement to service connection for a lung condition.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for a left knee disorder, low back pain, a right 
hip condition, a left hip condition, a right knee condition, 
and lung problems.  He perfected a timely appeal to that 
decision.  

In October 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2009.  


FINDINGS OF FACT

1.  Chronic low back strain is attributable to service.  

2.  Traumatic arthritis of the knees is attributable to 
service.  

3.  Traumatic arthritis of the hips is attributable to 
service.  

4.  The veteran does not have a lung disorder.  



CONCLUSIONS OF LAW

1.  Chronic low back strain was incurred in service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Traumatic arthritis of the knees was incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  Traumatic arthritis of the hips was incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

4.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2003 from the RO to the Veteran which 
was issued prior to the RO decision in January 2004.  An 
additional letter was issued in November 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2006 SOC, the February 2008 SSOC, and the July 2009 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  With regard to his claim 
for service connection for a lung disorder, the Veteran has 
not been afforded an examination on that issue.  However, a 
review of the Veteran's service records contains no evidence 
of a lung disorder and the post service treatment records are 
completely silent with respect to any current lung disorder.  
Therefore, it is not necessary for VA to schedule the Veteran 
for an examination on that issue.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has been afforded 
examinations on the other issues decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
examinations in August 2004, July 2006, and April 2009.  The 
examinations were conducted by a medical professional, who 
reviewed the medical records, solicited history from the 
Veteran, examined the Veteran, and provided subsequent 
opinions.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a low back 
disorder, service connection for a bilateral knee disorder, 
service connection for a bilateral hip disorder, and service 
connection for a lung disorder, given a Board remand, given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The Veteran entered active duty in January 1971; an 
enlistment examination was negative for any low back, knee, 
hip, or lung problems.  On February 20, 1971, the Veteran was 
seen for complaints of back pain due to injury.  On May 26, 
1971, the Veteran was seen with complaints of bronchitis with 
cough, running nose, headaches and sore throat.  The 
impression was bronchitis with possible viral flu.  The 
service treatment records indicate that the Veteran fell off 
a boat 10 to 15 feet onto his left knee; he complained of 
swelling, pain, buckling, and an inability to extend the left 
knee since his fall.  The diagnosis was contusion and sprain, 
left leg; he was sutured and placed on crutches.  On June 11, 
1971, the Veteran indicated that he still had some swelling 
still present, and he was unable to straighten the knee.  The 
impression was internal derangement of the left knee.  In 
October 1971, the Veteran was diagnosed with upper 
respiratory infection.  The Veteran was subsequently seen in 
November 1971 with complaints of nasal congestion with 
drainage, shortness of breath and dyspnea.  He reported 
coughing up green phlegm.  No chills or fever.  He reported a 
history of bronchitis.  On examination, the chest was clear.  
The impression was upper respiratory infection.  On February 
8, 1972, the Veteran was seen for low back and right side 
pain; it was noted that the Veteran fell, hitting his right 
side on the box.  The pertinent diagnosis was right 
paraspinous muscle strain.  At the Veteran's separation 
physical of May 1972, clinical evaluation of the lungs was 
normal, and a chest x-ray was negative.  

Post service treatment records from Dr. Charles N. Price, 
dated from April 1992 to May 2003, show that the Veteran 
received treatment primarily for chronic low back pain 
associated with a low back disorder.  During a clinical visit 
in April 1992, it was noted that the Veteran had neck 
soreness, and constant dull ache in the lower back; it was 
also noted that he had numbness and tingling in the right hip 
and leg down to the foot and the entire leg.  When seen on 
March 2, 1994, it was noted that the lower back was very 
sore; it was also noted that the Veteran experienced 
cartilage damage in the right and that was irritating the 
lower back.  On March 18, 2004, it was noted that the right 
hip was very sore today; he has to limp a lot and this 
irritates the hip.  Among these records is a physician's 
certificate, dated in August 2002, wherein Dr. Price 
indicated that he was still treating the Veteran for 
intervertebral disc syndrome of the lumbar spine; he stated 
that the Veteran had experienced numerous injuries to his 
lumbar spine with degenerative changes in the lumbar spine.  

The Veteran was afforded a VA examination in August 2004.  At 
that time, the Veteran indicated that he first noted pain in 
the back in the 1970's; he reported falling 18 to 20 feet and 
landing on his buttocks while on active duty.  He noted that, 
since that time, the back pain has gotten progressively 
worse.  The Veteran indicated that he is in constant pain in 
the low back and mid scapular region with numbness and 
tingling in the left arm and in the thighs.  The Veteran also 
complained of the hips locking bilaterally.  The Veteran also 
reported problems with a left knee injury in service and 
bilateral knee pain at present.  The Veteran complained of 
shortness of breath, wheezing, cough, and sputum; he denied 
hemoptysis at this time.  It was noted that the Veteran did 
have a history of hemoptysis while in service.  Examination 
of the lungs was normal.  Following a physical examination 
the pertinent diagnoses were lumbago, thoracic back pain, and 
bilateral knee arthralgia.  

Of record is a medical statement from Dr. Charles Price, 
D.C., dated in December 2004, indicating that he had been 
treating the Veteran for the past 11 years; he noted that the 
Veteran experiences frequent episodes of lower back pain due 
to degenerative disc changes at the L4-5, L5-S1 levels along 
with facet joint arthrosis.  Dr. Price stated that, after 
treating the Veteran the past years and reviewing his past 
medical history, it was his opinion that the Veteran's back 
problems began after a fall that he experienced while in the 
armed services.  He was walking across a boat and dropped 
straight down 15-20 feet, landing on his buttocks.  He has 
also suffered knee problems due to this incident.  He noted 
that the Veteran has since suffered flare-ups of the low back 
pain with muscle spasm.  

On the occasion of a VA examination in July 2006, the Veteran 
indicated that he injured his back in 1971 doing hold 
maintenance at Mare Island when a duct place gave out and he 
fell onto some scrap and landed on his feet and fell 
backwards.  The Veteran also reported hip and knee pain.  It 
was noted that there was evidence of a 1972 follow up 
examination at Mare Island for low back pain with a diagnosis 
of paraspinous muscle injury and recovering at that time.  
Following a physical examination, the pertinent diagnosis was 
multilevel degenerative changes that are considered age 
appropriate by radiology of the lumbar spine seen on x-ray.  
The examiner opined that the Veteran's low back pain is less 
likely as not caused by the fall sustained in service; he had 
follow up evaluations at which time he was felt to be 
recovering from the original strain.  The examiner noted that 
the Veteran had no interval history until subsequently 
claiming an injury in 2002 that resulted in a disability 
status from a nonservice related injury.  

Received in October 2006 were treatment records from Kaiser 
Permanente, dated from August 1978 to September 1978.  The 
records indicate that the Veteran was seen August 19, 1978 
with complaints of left hip pain for the past three weeks.  
The impression was neurolgic, post-traumatic vs. 
inflammatory.  Two days later, the Veteran was diagnosed with 
possible post traumatic arthritis.  On September 5, 1978, the 
Veteran was seen for low back pain after lifting a grinder at 
work; it was noted that the pain was confined to the low back 
and paravertebral area.  The diagnosis was lumbosacral 
sprain.  

In an addendum to the July 2006 VA examination, in January 
2009, a VA staff physician indicated that she reviewed the 
file which showed an isolated hip pain and back pain after a 
work related incident.  The physician stated that the job-
related injury occurred 6 years after military service; 
therefore, that injury is not considered related to service 
and does not change the opinion already rendered.  The 
physician indicated that it would be expected that muscle 
strains and/or occasional symptoms would be incurred in the 
body repair shop occupation the Veteran worked in.  

The Veteran was afforded another VA examination in April 2009 
for evaluation of the spine.  It was noted that the Veteran 
sustained a fall in 1971, from 15 to 20 feet, landing on his 
feet and then falling backwards.  He was taken to a hospital 
where a knee laceration was repaired.  According to the 
service treatment records, he was seen one month later with 
low back pain.  Another entry in February 1972 noted another 
fall where the Veteran hit the right side of his back on a 
box; at that time, the diagnosis was right paraspinous muscle 
strain/sprain.  He was given medication and placed on light 
duty.  An X-ray in September 2002 showed degenerative changes 
in the low back.  The examiner noted that the only trauma 
that the Veteran has had to his back has been the fall in 
1971 and the fall in 1972 when he struck his right back on a 
box.  He has had no back surgery.  Following an evaluation, 
the examiner reported a diagnosis of chronic low back strain, 
with radiculopathy of both L4-5 nerve roots, right and left.  
The examiner stated that, after review of the claims folder, 
the Veteran's history and physical examination, it was his 
opinion that it is at least as likely as not that his low 
back pathology is related to the fall in the military.  The 
examiner noted that the Veteran fell an estimated 15 to 20 
feet, landing on his feet, a mechanism that produced 
contusion of the lower back, and in his opinion, at least as 
likely as not set up the conditions that have resulted in 
this remote back trouble.  The diagnosis if degenerative 
arthritis and disc disease, lumbar spine.  

A VA joints examination was also conducted in April 2009.  
The Veteran indicated that when he fell in service in 1971, a 
piece of rebar metal penetrated the skin and directed to 
underneath surface of the patella of the medial left knee.  
The service treatment records refer to a possible patellar 
fracture, but the x-ray was negative and the diagnosis was 
laceration, contusion and sprain.  It was noted that the 
service treatment records reported the character of the fall 
at which time the Veteran apparently landed on his feet and 
then fell backwards.  The Veteran indicated that, three 
months later, he could not extend his left knee; he was taken 
to the Oak Knoll Naval Hospital where his knee was 
manipulated so that it could again be extended.  Since that 
time, the left knee has been sore and weak, but he has had 
fair mobility.  It was noted that the right knee became 
painful and locked in approximately March 1994, and the 
Veteran underwent open knee surgery for removal of a torn 
cartilage.  The Veteran also maintains that he has had pain 
in both hips ever since his fall in service in 1971.  

Following an evaluation the impression was penetrating 
injury, left knee during military service, as part of a 15 to 
20 feet vertical fall, at which time the Veteran landed on 
his feet according to the record.  The examiner stated that, 
after reviewing all the information, especially the nature of 
the fall, it was his opinion that the Veteran's bilateral 
knee pain is at least as likely as not a remote result of a 
significant fall at which time the joint surfaces of the knee 
joints were contused, resulting in the knee pathology that he 
developed.  The second diagnosis was bilateral hip pain, 
worse on the left, at least as likely as not secondary to the 
fall in service and the result of joint contusion, with 
synovitis and with possible degenerative joint disease as a 
result.  The examiner stated that he was aware that the 
opinion differs from the previous examination; however, when 
one considers the mechanism of the fall, such a fall in his 
opinion can result in a greater than 50 percent chance of 
knee and hip joint pathology.  



III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where, as here, the overall evidence of 
record fails to support a diagnosis of the claimed lung 
disorder, that holding is applicable.  

The veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  S/C for low back, bilateral knee and bilateral hip 
disorders.

The Veteran is seeking service connection for a low back 
disorder, a bilateral knee disorder, and a bilateral hip 
disorder.  The Veteran has alleged that he sustained injuries 
to the low back, knees, and hips as a result of a fall in 
service.  Having reviewed the evidence pertaining to the 
Veteran's claim, the Board concludes that service connection 
is warranted.  

The evidence indicates that the Veteran has a chronic low 
back strain, degenerative arthritis of the knees, and 
degenerative arthritis of the hips.  The service treatment 
records verify that the Veteran was seen in February 1971 for 
complaints of back pain due to injury.  The service treatment 
records indicate that the Veteran fell off a boat 10 to 15 
feet onto his left knee; he was diagnosed with contusion and 
sprain, left leg.  The service treatment records show that 
the Veteran was seen in February 1972 for low back and right 
side pain; it was noted that the Veteran fell, hitting his 
right side on the box.  The pertinent diagnosis was right 
paraspinous muscle strain.  Post service medical records show 
continued complaints of back pain and hip pain.  The evidence 
of record shows that the Veteran has chronic low back sprain, 
degenerative changes in the knees, and degenerative changes 
in the hips.  

In regard to the medical opinions, there is a potential 
conflict in the record.  The VA examiner, in July 2006, 
stated that the Veteran's low back pain is less likely as not 
caused by the fall sustained in service; he had follow up 
evaluations at which time he was felt to be recovering from 
the original strain.  The examiner noted that the Veteran had 
no interval history until subsequently claiming an injury in 
2002 that resulted in a disability status from a nonservice 
related injury.  Similarly, in January 2009, the same VA 
examiner stated that the file showed an isolated hip pain and 
back pain after a work related incident in 2002.  The 
physician stated that the job-related injury occurred 6 years 
after military service; therefore, that injury is not 
considered related to service and does not change the opinion 
already rendered.  


On the other hand, the April 2009 VA examiner explained that, 
after review of the claims folder, the Veteran's history and 
physical examination, it was his opinion that it is at least 
as likely as not that his low back pathology is related to 
the fall in the military.  The examiner noted that the 
Veteran fell an estimated 15 to 20 feet, landing on his feet, 
a mechanism that produced contusion of the lower back, and in 
his opinion, at least as likely as not set up the conditions 
that have resulted in this remote back trouble.  The examiner 
also stated that, after reviewing all the information, 
especially the nature of the fall, it was his opinion that 
the Veteran's bilateral knee pain is at least as likely as 
not a remote result of a significant fall at which time the 
joint surfaces of the knee joints were contused, resulting in 
the knee pathology that he developed.  The second diagnosis 
was bilateral hip pain, worse on the left, at least as likely 
as not secondary to the fall in service and the result of 
joint contusion, with synovitis and with possible 
degenerative joint disease as a result.  The examiner stated 
that he was aware that the opinion differs from the previous 
examination; however, when one considers the mechanism of the 
fall, such a fall in his opinion can result in a greater than 
50 percent chance of knee and hip joint pathology.  This 
opinion is supported by the statement from Dr. Price, dated 
in December 2004, who had been treating the Veteran for 11 
years; he opined that the Veteran's back problems began after 
the fall in service.  He also noted that the Veteran had 
suffered knee problems also due to that fall.  

For the reasons stated below, the Board finds that the 
opinion of the April 2009 VA examiner is more probative.  In 
this regard, the Board finds that the VA examiners and the 
private examiner are all competent.  However, the private 
examiner and the April 2009 opinions were provided by medical 
doctors; however, the July 2006 VA examiner is a nurse.  
Although not dispositive, the training of the examiner does 
have bearing on the probative weight of the opinion.  The 
probative value of medical evidence is based on the medical 
expert's personal observation of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Here, there are two contrasting 
opinions.  It is clear that that there was an in-service 
fall; in fact, the records show that the Veteran suffered two 
falls in service.  Although the July 206 VA examiner 
concludes that the current conditions are due to a work 
related injury in July 2002; however, there is a failure to 
address complaints of low back pain, knee pain and hip pain 
in the 1990's.  Clearly, the Veteran sought treatment for 
chronic low back pain, hip pain and knee pain prior to the 
job related injury in 2002.  Therefore, we are unable to 
ascribe all post-service findings to post-service causes.  In 
sum, the timeline of events described by the April 2009 VA 
examiner and the private examiner is more consistent with the 
record.  When the "knowledge" element is factored in, we 
conclude that the evidence supports the claim.  Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  

The Board acknowledges that the July 2006 VA examiner noted 
that it is less likely than not that the Veteran's back and 
hip disorders are due to service-related injury; he explained 
that the Veteran had no interval history until he suffered 
another injury in 2002.  However, the Board notes that the 
veteran has presented credible statement that his injury got 
progressively worse after service and he continued to seek 
treatment for problems associated with the injury.  We find 
it more likely than not that the in service manifestations 
are related to the current manifestations.  In reaching this 
determination, the Board notes that the April 2009 VA 
examination was more thorough and performed by a medical 
doctor rather than an FNP.  The nurse practitioner also 
failed to acknowledge the private treatment records, which 
show that the Veteran received treatment for his disabilities 
for many years prior to 2002.  In sum, the Board finds that 
the July 2006 VA opinion is based upon an incorrect factual 
predicate and prepared by a less qualified person.  The Board 
will afford more probative value to the April 2009 VA 
examination and opinion.  

In sum, in view of the service treatment records documenting 
a fall in service and treatment for the low back and the 
knees, the private medical opinion, and the VA opinion, the 
Board finds that the medical opinion establishing a nexus 
between current lumbar spine, bilateral knee disorders, and 
bilateral hip disorders and service to be sufficiently 
convincing.  Accordingly, all reasonable doubt is resolved in 
favor of the veteran, and service connection is in order for 
chronic low back sprain, traumatic arthritis of the knees, 
and traumatic arthritis of the hips.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  S/C-Lung disorder.

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes 
that the Court of Appeals for Veterans Claims has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed scar on the back of the head with migraines, 
that holding is applicable.  

The Board notes that while the service treatment records show 
that the veteran was seen for treatment of an upper 
respiratory infection in October 1971 and again in November 
1971, at which time he reported a history of bronchitis, the 
remainder of the records were negative for complaints or 
findings of a lung disorder.  On the occasion of the 
separation examination in May 1972, clinical evaluation of 
the lungs and chest was normal; a chest x-ray was negative.  
Following service, the private and VA treatment records do 
not reveal a diagnosis of any lung disorder.  In order for 
service connection to be granted for a claimed disability, 
there must be evidence of the current existence of such 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

Thus, all competent evidence of record demonstrates that the 
Veteran does not have a current lung disorder or identified 
disease or injury.  As discussed above, entitlement to 
service connection for disease or injury is limited to cases 
in which such incidents has resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection for a lung disorder 
must be denied because the first essential criterion for the 
grant of service connection, competent evidence of the 
disability for which service connection is sought, has not 
been met.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  Id.  

The Board notes that the Veteran has asserted that he 
developed a lung disorder as a result of his exposure to 
paint fumes during service.  The Veteran indicated that his 
duties included maintaining Navy ships, which required him to 
strip and paint on a daily basis without a mask or other 
protection.  The Board recognizes that lay statements may 
serve to support a claim for service connection by supporting 
the presence of disability or symptoms of disability which 
may reasonably be observed by laypersons.  See 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  Although the Veteran is competent to report that 
he has experienced symptoms of a lung disorder, the evidence 
does not support his recollections.  As noted above, service 
treatment records do not show any evidence of a chronic lung 
disorder; they only reveal an acute episode of upper 
respiratory disorder.  Further, no diagnosis of any lung 
condition has been rendered by a medical professional during 
the period of the claim.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a lung disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for chronic low back strain with traumatic 
changes is granted.  

Service connection for a bilateral knee disorder (traumatic 
arthritis) is granted.  

Service connection for a bilateral hip disorder (traumatic 
arthritis) is granted.  

Service connection for a lung disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


